DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The Specification and    “Related Application Information” needs to be updated   to include the related application of  US 15/214, 110 and  PCT/US2020/053091 .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 contains the trademark/trade name LYCRA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe spandex and, accordingly, the identification/description is indefinite.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19  and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 are incomplete and unclear since an apparel item has not first been provided prior to the application of the  gripping materials thereon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4-6,10 , 11 and  14-16  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Alpinestars Research SRL (now referred to as “ALPINESTARS”) (WO 03/015549 A1) .

In regard to claim 1, Alpinestars    discloses  apparel in figures 1 and 2 and page 2, lines  11-17 of jacket 

and trousers of 10 and 12, comprising:

a fabric ( in the form of a jacket a 10 and trousers 12 having a surface in figures 1 and 2 and page 2 lines  

18-20 ; and

a grip element  ( on zones 28, 30, 34,32, 40,43,44,46 and 48  disposed on the surface(not numbered) , 

the grip element 

comprising: elastomeric material ( as in page 3, lines 11-17)  in contact 

with the surface at the areas listed above  of 28, 30,32,34,40,43,44,46 and 48 ; and grit material  

described on page 3, line 3 of an abrasive pumice in the elastomer mixture) at least 

partially embedded in the elastomeric material. (See Alpinestars , pages 2 and 3 and figures 1 and 2).

In regard to claim 2 Alpine stars discloses the apparel as in claim 1 and further  wherein the grip element  

is any one of those listed in claim 1 and is a first grip element, the apparel further comprising:

a second grip element that is any of the other areas listed in clam 1       that is not the first element and 

wherein  lacking any of the grit material as discussed  on page 3, lines 11-17 since it is optional that the 

abrasive pumice is in the mixture as desired. 

In regard to claim 4 Alpinestars discloses the apparel as in claim 1 and  wherein the grit material 

comprises at least one of sand, silica, silicon carbide, or alumina since it is a pumice that contains silica 

as claimed as in page 3 line 13. 

In regard to claim 5  Alpine stars discloses the apparel as in claim 1 and wherein the grip element 42 in 

figure 1 defines at least one opening 16 where the fabric is uncovered by the grip element 42 as in figure 

1.

6 Alpine stars discloses the apparel as in claim 1 and, wherein the grip element 42  is 

a first grip element, the apparel further comprising:

a plurality of grip elements, wherein the first grip element 42 in figure 1  is one of the plurality of grip 

elements   , wherein the plurality of grip elements defines a pattern, and wherein the pattern, 

30,32,34,40,43,44,46 and 48  has an aerial density of less than 75% as seen in figure 1.

In regard to claims 9 and  10 Alpinestars discloses the apparel as claimed in claim 1 and further  wherein 

the grip element is a first grip element 42 and the surface is a first surface (on the front of the garment 

in figure 1) associated with a first portion of the apparel(the front in figure 1) , the apparel further 

comprising:

a second surface  ( on the back in figure 2 such as area 46 but also including any of the other listed areas 

as listed  above in regard to claims 1 and 9,  associated with a second portion of the apparel such as the 

back as in figure 1 or the sleeves or legs in figures 1 or 2; and a second grip element such as  46 or any of 

the other listed areas as listed above in     claim 1 and  disposed on the second portion of the apparel.

In regard to claim 9 Alpinestars  discloses wherein the grip element is a first grip 

element  46  and the surface is a first surface of the fabric of the jacket or trousers, the apparel further 

comprising:

a second surface   44 of the fabric, the second surface opposing the first surface on an area of the 


garment opposite the first such as on the opposite arm or leg of the garment; and a second grip element  

, wherein the second grip element is disposed on the second surface  of the opposite leg or arm 

sleeve of the garment as in    the figures of 1 or 2  of Alpinestars.


The elastomeric material thickness is of  at least the claimed dimension as claimed in claim 11 as seen in 



In regard to claim 14 Alpinestars inherently discloses a method to form an apparel,  of the trousers and 

jacket as discussed above in regard to claim 1 and comprising: providing a portion of the apparel having 

a surface( not numbered as in figures 1 and 2);

forming a first one or more layers of elastomeric material 28, 30, 34,32, 40,43,44,46 and 48  on the 

surface that is not the first area; disposing grit (grit material as discussed  on page 3, lines 11-17 )since it 

is optional that the abrasive pumice is in the mixture onto at least a portion of the first one or more 

layers of elastomeric material ( such as nitrile rubber as in claim 7 of Alpinestars) ; and

forming a second one or more layers of elastomeric material( of the nitrile rubber as in clam 7 of 

Alpinestars)  at any of the areas of 28, 30, 34,32, 40,43,44,46 and 48  , at least a portion of the grit( of 

pumice- that is silica)  at least partially embedded in the second one or more layers of 

elastomeric material( of the nitrile rubber) (See Alpinestars pages 2,3 and figures 1m2 and claims 1-11 

of Alpinestars). 


In regard to claim 15, Alpinestars discloses the inherent method to form the apparel of claim 14, 

wherein the portion of the apparel  of the jacket and  trousers, 10 and 12, is a first portion of the apparel 

of the front at 42 in figure 1 , the method further comprising:

attaching the first portion of the apparel to a second portion of the apparel of sewing or bonding, 

welding are attached to other areas of the garment as claimed ij claim 7 of the Alpinestars garment (See 

Alpinestars, claim 7 on page 4).

In regard to claim 16 Alpinestars discloses the inherent method to form the apparel of claim 15 of the 

jacket 10 or trousers 12 as in figures 1 and 2 , further comprising: forming a third one or more layers of 

elastomeric material ( of any one of 28, 30, 32,34,36,38,40,42,44,46 and 48  that is not one of the first or 

second areas  of elastomeric  material  on a second surface  on any of the other areas listed and 

numbers above  of the second portion of the apparel such as on the front or back of the  garments of 

the       jacket 10 or trousers as in figures 1nad 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7  and  17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpinestars in view of  Bates (US 2010/0229278 A1) .

In regard to claim 3, Alpinestars discloses the garment as claimed in claim 1. However, Alpinestars does 

not disclose that the apparel is of a plastisol or silicone material.    However, Bates discloses  wherein 

the elastomeric material comprises at least one of plastisol or siliconeat 30.


Bates discloses the apparel  with the silicone or plastisol  in paras. (0028) and (0036) and figures 3-5. 

In regard to claim 7 Alpinestars discloses the apparel as claimed except for the silicone or plastisol 

material as being of a first or second color.

 Bates discloses the material as being any of clear, black or any 

color as desired and wherein the first grip element is a first color ( of black, clear or any color)  and the 

second grip element is a second color ( of black , clear and any color) all a s in para. (003)  Accordingly it 

would have been obvious to one having ordinary skill in the art at the time of the invention to modify 

the apparel of Alpinestars with the teaching of Bates to construct the elastomeric material of any colors 

as desired      and of more than one color  that is a second color different than the first colored area so 

that  a person would then grip  an item in the one colored area and not in the second or vice versa such  

when  certain items are better gripped by one  area more than the other area based on the gripping 

abilities of the gripping materials in the different areas. 


Bates in regard to claim 12 discloses wherein the fabric comprises at least one of cotton, lycra, rayon, 

polyester, or spandex as in para. (0036) of Bates.



In regard to claim 17 Alpinestars discloses the apparel as claimed except for the process and method of 

applying the elastomeric layers.  Bates discloses in para. (0028) the method of applying the elastomeric 

materials as claimed.     Bates discloses  forming the first one or more layers of elastomeric material,

depositing liquid elastomeric material onto the surface through a patterned screen; and

curing the liquid elastomeric material by heating the liquid elastomeric material. (See Bates paras. 

(0028).

Bates in regard to claim 18 discloses the method  wherein the liquid elastomeric material is at least one 

of liquid plastisol or liquid silicone as listed in para. (0028) of Bates.

In regard to claim 19 Alpinestars discloses the apparel item with the gripping areas on different areas of 

the garment. However, Alpinestars does not specifically disclose the screen printing of the two different 

areas of the elastomeric materials  onto the apparel.  The Alpinestars elastomeric material includes the 

grit of the pumice silica material into the elastomeric material Bates discloses the elastomeric material s 

being of a silicone material and applying it to the apparel with the screen printing method  with a first 

pattern and then again with  a second pattern and of different colors and then curing the materials  to 

form the first and second grip elements located in different areas of the garment as desired and as 

claimed in claims  19 and 20 and attaching the first portion of the apparel to a second portion of the 

apparel. (See Alpinestars figures 1 and 2 and  pages 1-4 and Bates paras. (0027-0036).

Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 

invention to construct the Alpinestars garment with the gripping areas and to apply those areas using 

the method as claimed in claims 19 and 20 to construct the pattern and structure as claimed in claims 19 

and 20. 







Claims 8 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpinestars in view of   Benini (US 2005/0114978 A1).


a second grip element, wherein the first grip element is disposed overlying the second grip element.  

Benini discloses a first grip element of a sticky layer  substrate 50 with sticky protuberances 60  further 

layered onto the sticky substrate 50 as in figures 3-5 and paras. (0033) and (0048) .



Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention 

to modify the Alpinestars garment to further  include a first sticky layer as  in Benini and a second layer

 of the sticky protuberances to give additional  gripping ability than using a single sticky griping material 

and to also include different griping areas in different areas of the garment such as on opposite sleeves 

or opposite legs. 

In regard to claim 13 Benini discloses wherein the apparel is a shirt and wherein the grip element 62  is 

disposed on a shoulder portion at 62  of the shirt as in figure 10 of Benini .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/               Primary Examiner, Art Unit 3732